Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on March 25, 2022.
As directed by the amendment: Claims 1, 15, and 27 were amended. Claims 1-3, 6-8, 10, 13-16, 18-19, 21, 25-27, and 29-30 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a brain signal acquisition system configured to collect brain signals from the subject” in claim 1, claim 15, and claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 6-8, 13-16, 18-19, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt et al. (2014/0277582) in view of Koltzi et al. (2019/0336381), Bhugra et al. (2009/0306548) and Cohen et al. (2017/0168565).
Regarding claim 1, Leuthardt discloses a rehabilitation system (Fig. 1A) for use in rehabilitating an impaired body part of a subject (such as a hand, see the last sentence of [0012]), comprising: a brain signal acquisition system (brain signal acquisition system 112, Fig. 1A) configured to collect brain signals from the subject (see the first two sentences of [0026]); an orthosis system comprising a body part interface (BCI assist device 102, Fig. 1A, Fig. 3) configured to attach to a forearm (see Fig. 1A, “adapted to be worn on a forearm of a user” see the first sentence of [0013]) and at least one finger of the subject (finger group movement mechanisms 312a, 312b, Fig. 3) and a motor-actuated assembly (finger group position controllers 318a, 318b, Fig. 7A-7B; see the second sentence of [0078]) configured to move or assist in flexion movement and extension movement of the at least one finger (“provide flexion movement of the attached finger and … provide extension movement of the attached finger” see the last sentence of [0013]): and a control system (BCI component 104, 204, Fig. 1A, Fig. 2, central management computing system 220, Fig. 2, including finger position controllers 318a, 318b, Fig. 3) configured to operate the rehabilitation system in (a) a first mode (such as free mode 807b, Fig. 8A) in which the orthosis system operates to move or assist in the flexion or extension movement of the at least one finger on an intention of the subject determined from an analysis of the brain signals (see lines 1-9 of [0049], see the last sentence of [0078] and see all of [0088]), and a third mode (such as the cued mode 807a, Fig. 8A) in which the control system (104, 204, Fig. 1A, Fig. 2) is programmed with (in the non-volatile memory 260, Fig. 2) a predefined motion (motion range parameter settings 268, Fig. 2; see lines 21-26 of [0061]) comprising the flexion or extension movement of the at least one finger (“parameter settings that dictate a range of motion by the assistance component 208 (for example, to what extent will a finger be flexed and extended” see lines 21-26 of [0061]); the control system is programmed with a definition of completion of the predefined motion (the device has sensors 280 such as position detectors configured to detect the current position of the fingers and to determine completion of a movement, see the penultimate sentence of [0062] and see lines 1-9 of [0105]. A flexion/extension movement of opening and closing a hand is considered a completion of the predefined motion); the rehabilitation system provides a prompt to the subject to perform the predefined motion (“during the cued mode of operation (807a), for example, a patient can be cued or prompted to perform specific actions … can provide visual prompts … and/or acoustic prompts” see lines 8-16 of [0098] and see lines 1-7 of [0048]); the control system monitors the flexion or extension movement of the at least one finger (the device has position detectors to detect the current position of the fingers and determine whether the predefined motion has been completed, see the penultimate sentence of [0062] and see lines 1-9 of [0105]). 
Leuthardt is silent regarding a force sensing module arranged to measure forces applied between the body part interface and the motor-actuated assembly, the force sensing module comprising: (i) a first force sensing resistor arranged to measure a volitional flexion movement force of the at least one finger and (ii) a second force sensing resistor arranged to measure a volitional extension movement of the at least one finger; the control system having a second mode in which the orthosis system operates to move the at least one finger in the flexion or extension movement with no required volitional movement by the subject; and wherein the third mode monitors the flexion or extension movement for a predetermined time period after providing the prompt; the control system determines whether the monitored flexion or extension movement of the at least one finger met the definition of completion within the predetermined time period; and the orthosis system operates to move or assist the at least one finger to meet the definition of completion of the predefined motion in response to determining that the definition of completion of the predefined motion was unmet within the predetermined time period.
Koltzi teaches a related orthosis system (exoskeleton glove 202, Fig. 2) for rehabilitating an impaired hand of a subject (Fig. 2) having a control system (Fig. 1) including a second mode in which the orthosis system (glove 202, Fig. 2) operates to move at least one finger (fingers are moved via plurality of finger actuators 212, Fig. 2) in flexion or extension movement with no required volitional movement by the subject (see all of paragraph [0024], the “passive” mobilization mode has the exoskeleton reproduce the complete exercise motion without waiting for a volitional movement by the subject). This mode is useful for situations where the patient’s brain is completely unable to send any instructions to nerves in the impaired hand (see the last sentence of [0024]). Additionally, Koltzi’s control system has a third mode (see para. [0013]-[0018]) that monitors the flexion or extension movement of the at least one finger (see line 1 of [0015]) for a time period (the “period of time” in the last three lines of [0017]) after providing a prompt (see the first sentence of [0016]); the control system determines whether the monitored flexion or extension movement of the at least one finger met a definition of completion (see all of [0017], the control system calculates an amount of relative positional motion that would be needed to meet a definition of completion) within the time period (see the last three lines of [0017]), and the orthosis system operates to move or assist (active assisted motion, see the first sentence of [0018]) the at least one finger to meet the definition of completion of the predefined motion (to perform the desired flexion/extension movement) in response to determining that the definition of completion (the desired flexion/extension movement) was unmet within the time period (see the last three lines of [0017]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Leuthardt to include a second mode to provide passive flexion/extension exercising of the fingers and to modify the third mode so that it will provide active assisted flexion/extension motion after waiting a period of time for the user to perform the “cues” of the third mode as taught by Koltzi because the passive mode will be beneficial to help exercise fingers of patients that are unable to send sufficient brain signals, and the third mode will help a user that is struggling to complete an exercise, while still offering the user a sufficient period of time for them to perform the exercise on their own.
The modified Leuthardt/Koltzi device discloses the third mode waits a “period of time sufficient to allow a patient to passively partially complete the exercise on their own” (see the last three lines of [0017] of Koltzi), but does not specifically state this is a predetermined period of time.
Bhugra teaches a related joint rehabilitation system (Fig. 8) for flexing and extending a joint (see Fig. 11 and note that finger joints are contemplated, see claims 23 and 33 of Bhugra). Bhugra has a treatment system in which the control system is configured to detect whether an impaired body part has not completed a predefined motion to a predefined degree within a predetermined period of time (“has joint attained volitional boundary”, see Figure 4 and see all of paragraph [0055]. The system determines if a predefined motion has been made to a predefined degree (volitional boundary), by the user’s own volition within a “predetermined amount of time,” and if the user has not completed the movement within that predetermined time, then the controller provides assistance force to help the user complete that predefined motion).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the time period of the third mode of Leuthardt/Koltzi to wait a predetermined period of time based on completing a predefined motion to a predefined degree before providing assistance, as taught by Bhugra, in order to allow the patient to attempt to complete the motion to a predefined degree under their own power before providing the assistance, if needed. 
The modified Leuthardt/Koltzi/Bhugra device is still silent regarding a force sensing module arranged to measure forces applied between the body part interface and the motor-actuated assembly, the force sensing module comprising: (i) a first force sensing resistor arranged to measure a volitional flexion movement force of the at least one finger and (ii) a second force sensing resistor arranged to measure a volitional extension movement of the at least one finger. However, force sensitive resistors are well known. 
For example, Cohen teaches a related finger flexion/extension orthosis (Fig. 1A) for rehabilitation (see the last sentence of [0047]). The glove assembly includes a force sensing module (rigid members 308 including opposing force sensors 302a, 302b, Fig. 3A) arranged to measure forces applied between a body part interface (308) and a motor-actuated assembly (202, 204, Fig. 2B; the measured forces are applied to the body part interface, and forces would be transferred to/from the motor-actuated assembly), the force sensing module comprising: (i) a first force sensing resistor (302a, Fig. 3A; see the first and last sentences of [0050], the force sensors may be force sensing resistors) arranged to measure a volitional flexion movement force of the at least one finger (the location of 302a would detect a pressing down force of the finger during attempted flexion, see Fig. 3A; see also the first two sentences of [0072], the force sensor(s) detect desired motions) and (ii) a second force sensing resistor (302b, Fig. 3A; see the first and last sentences of [0050], the force sensors may be force sensing resistors) arranged to measure a volitional extension movement of the at least one finger (the location of 302b would detect a pressing up force of the finger during attempted extension, see Fig. 3A; see also the first two sentences of [0072], the force sensor(s) detect desired motions).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the orthosis system of Leuthardt/Koltzi/Bhugra to include a force sensing module connected to each fingertip of the orthosis with a force sensing resistor to detect flexion and a force sensing resistor to detect extension as taught by Cohen because this force sensing can be used to help improve the accuracy of detecting a user’s desired intention of movement (see para. [0072] of Cohen) so the desired movements can be augmented, depending on the mode of operation.
Regarding claim 2, the modified Leuthardt/Koltzi/Bhugra/Cohen device discloses wherein the orthosis system operating under the second mode operates to move the at least one finger passively (see para. [0017]-[0018] of Koltzi), but does not specifically state the passive exercise would include a plurality of repetitions.
However, it is noted that passive mobilization is known in the art to require a plurality of repetitions (such as continuous passive motion exercise). Furthermore, Leuthardt additionally discloses that increasing the number of repetitions of exercise that a patient performs is believed to be positively correlated to improved functional outcomes for patients (see lines 11-16 of [0044]), and that certain exercise parameters such as number of repetitions may be set by a technician (see the last sentence of [0087]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second mode of operation of Leuthardt/Koltzi/Bhugra/Cohen to provide a plurality of repetitions of passive mobilization, with the number of repetitions preset by a technician as taught by Leuthardt because increasing the number of repetitions of exercise would improve functional outcomes for the patients (see lines 11-16 of [0044] of Leuthardt).
Regarding claim 6, the modified Leuthardt/Koltzi/Bhugra/Cohen device discloses wherein the definition of completion of the predefined motion comprises fully completing the predefined motion (see the penultimate sentence of [0062] and see lines 1-9 of [0105] of Koltzi. A flexion/extension movement of opening and closing a hand is considered a completion of the predefined motion. Additionally, it is noted that Bhugra also teaches fully completing a predefined motion to a predefined degree, see para. [0055]).
Regarding claim 7, the modified Leuthardt/Koltzi/Bhugra/Cohen device discloses wherein the definition of completion of the predefined motion comprises performing the predefined motion to a predefined degree (see the penultimate sentence of [0062] and see lines 1-9 of [0105] of Koltzi. A flexion/extension movement of opening and closing a hand is considered a completion of the predefined motion. Additionally, it is noted that Bhugra also teaches fully completing a predefined motion to a predefined degree, see para. [0055]).
Regarding claim 8, the modified Leuthardt/Koltzi/Bhugra/Cohen device discloses wherein the predefined degree corresponds to a predefined amount of the extension movement (“Boundaries of the volitional and expanded ranges of joint motion include boundaries associated with both flexion and extension of the joint,” see the last sentence of [0011] of Bhugra) of the at least one finger (Leuthardt is flexing/extending the fingers). 
Regarding claim 13, the modified Leuthardt/Koltzi/Bhugra/Cohen device discloses wherein the orthosis system is configured to operate to move or assist in the flexion movement or the extension movement of the at least one finger using motor-driven actuation (see the first two sentences and the last sentence of [0078] of Leuthardt, the finger position controllers 318a, 318b, include motors).
Regarding claim 14, the modified Leuthardt/Koltzi/Bhugra/Cohen device discloses wherein the orthosis system is configured to operate to move or assist in the flexion movement or the extension movement of the at least one finger using functional electrical stimulation (“functional electrical stimulation (FES) device, see the first sentence of [0062] of Leuthardt).
Regarding claim 15, Leuthardt discloses a system (Fig. 1A) for use in rehabilitating an impaired body part of a subject (such as a hand, see the last sentence of [0012]), comprising: a brain signal acquisition system (brain signal acquisition system 112, Fig. 1A) configured to collect brain signals from the subject (see the first two sentences of [0026]); an orthosis system comprising a body part interface (BCI assist device 102, Fig. 1A, Fig. 3) configured to attach to a forearm (see Fig. 1A, “adapted to be worn on a forearm of a user” see the first sentence of [0013]) and at least one finger of the subject (finger group movement mechanisms 312a, 312b, Fig. 3) and a motor-actuated assembly (finger group position controllers 318a, 318b, Fig. 7A-7B; see the second sentence of [0078]) configured to move or assist in flexion and extension movements of the at least one finger (“provide flexion movement of the attached finger and … provide extension movement of the attached finger” see the last sentence of [0013]); and a control system (BCI component 104, 204, Fig. 1A, Fig. 2, central management computing system 220, Fig. 2, including finger position controllers 318a, 318b, Fig. 3) configured to operate the orthosis system in (a) a first mode (such as free mode 807b, Fig. 8A) in which the orthosis system operates to move or assist in the flexion movement or the extension movement of the at least one finger based on an intention of the subject determined from an analysis of the brain signals (see lines 1-9 of [0049], see the last sentence of [0078] and see all of [0088]), and a volitional mode in which the control system (104, 204, Fig. 1A, Fig. 2) is programmed with (in the non-volatile memory 260, Fig. 2) a predefined motion (motion range parameter settings 268, Fig. 2; see lines 21-26 of [0061]) comprising the flexion movement or the extension movement of the at least one finger (“parameter settings that dictate a range of motion by the assistance component 208 (for example, to what extent will a finger be flexed and extended” see lines 21-26 of [0061]); the control system is programmed with a definition of completion of the predefined motion (the device has sensors 280 such as position detectors configured to detect the current position of the fingers and to determine completion of a movement, see the penultimate sentence of [0062] and see lines 1-9 of [0105]. A flexion/extension movement of opening and closing a hand is considered a completion of the predefined motion); the rehabilitation system provides a prompt to the subject to perform the predefined motion (“during the cued mode of operation (807a), for example, a patient can be cued or prompted to perform specific actions … can provide visual prompts … and/or acoustic prompts” see lines 8-16 of [0098] and see lines 1-7 of [0048]); the control system monitors the flexion movement or the extension movement of the at least one finger (the device has position detectors to detect the current position of the fingers and determine whether the predefined motion has been completed, see the penultimate sentence of [0062] and see lines 1-9 of [0105]). 
Leuthardt is silent regarding a force sensing module arranged to measure forces applied between the body part interface and the motor-actuated assembly, the force sensing module comprising: (i) a first force sensing resistor arranged to measure a volitional flexion movement force of the at least one finger and (ii) a second force sensing resistor arranged to measure a volitional extension movement of the at least one finger; the volitional mode has the control system monitor the flexion movement or the extension movement for a predetermined time period after providing the prompt; the control system determines whether the predefined motion met the definition of completion within the predetermined time period; and the orthosis system operates to move or assist in the flexion movement or the extension movement of the at least one finger in response to determining that the definition of completion of the predefined motion was unmet within the predetermined time period.
Koltzi teaches a related orthosis system (exoskeleton glove 202, Fig. 2) for rehabilitating an impaired hand of a subject (Fig. 2) having a control system (Fig. 1) with a volitional mode (see para. [0013]-[0018]) that monitors finger flexion or extension (see line 1 of [0015]) for a time period (the “period of time” in the last three lines of [0017]) after providing a prompt (see the first sentence of [0016]); the control system determines whether a predefined motion (defined by a position of a healthy extremity) met a definition of completion (see all of [0017], the control system calculates an amount of relative positional motion that would be needed to meet a definition of completion) within the time period (see the last three lines of [0017]), and in which the orthosis system operates to move or assist (active assisted motion, see the first sentence of [0018]) in the flexion movement or the extension movement of the at least one finger in response to determining that the definition of completion (the desired flexion/extension movement) was unmet within the time period (see the last three lines of [0017]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the volitional mode of the control system of Leuthardt so that it will provide active assisted flexion/extension motion after waiting a period of time for the user to perform the “cues” of the volitional mode as taught by Koltzi because this modified volitional mode will help a user that is struggling to complete an exercise, while still offering the user a sufficient period of time for them to perform the exercise on their own.
The modified Leuthardt/Koltzi device discloses the volitional mode waits a “period of time sufficient to allow a patient to passively partially complete the exercise on their own” (see the last three lines of [0017] of Koltzi), but does not specifically state this is a predetermined period of time.
Bhugra teaches a related joint rehabilitation system (Fig. 8) for flexing and extending a joint (see Fig. 11 and note that finger joints are contemplated, see claims 23 and 33 of Bhugra). Bhugra has a treatment system in which the control system is configured to detect whether an impaired body part has not completed a predefined motion to a predefined degree within a predetermined period of time (“has joint attained volitional boundary”, see Figure 4 and see all of paragraph [0055]. The system determines if a predefined motion has been made to a predefined degree (volitional boundary), by the user’s own volition within a “predetermined amount of time,” and if the user has not completed the movement within that predetermined time, then the controller provides assistance force to help the user complete that predefined motion).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the time period of the volitional mode of Leuthardt/Koltzi to wait a predetermined period of time based on completing a predefined motion to a predefined degree before providing assistance, as taught by Bhugra, in order to allow the patient to attempt to complete the motion to a predefined degree under their own power before providing the assistance, if needed. 
The modified Leuthardt/Koltzi/Bhugra device is still silent regarding a force sensing module arranged to measure forces applied between the body part interface and the motor-actuated assembly, the force sensing module comprising: (i) a first force sensing resistor arranged to measure a volitional flexion movement force of the at least one finger and (ii) a second force sensing resistor arranged to measure a volitional extension movement of the at least one finger. However, force sensitive resistors are well known. 
For example, Cohen teaches a related finger flexion/extension orthosis (Fig. 1A) for rehabilitation (see the last sentence of [0047]). The glove assembly includes a force sensing module (rigid members 308 including opposing force sensors 302a, 302b, Fig. 3A) arranged to measure forces applied between a body part interface (308) and a motor-actuated assembly (202, 204, Fig. 2B; the measured forces are applied to the body part interface, and forces would be transferred to/from the motor-actuated assembly), the force sensing module comprising: (i) a first force sensing resistor (302a, Fig. 3A; see the first and last sentences of [0050], the force sensors may be force sensing resistors) arranged to measure a volitional flexion movement force of the at least one finger (the location of 302a would detect a pressing down force of the finger during attempted flexion, see Fig. 3A; see also the first two sentences of [0072], the force sensor(s) detect desired motions) and (ii) a second force sensing resistor (302b, Fig. 3A; see the first and last sentences of [0050], the force sensors may be force sensing resistors) arranged to measure a volitional extension movement of the at least one finger (the location of 302b would detect a pressing up force of the finger during attempted extension, see Fig. 3A; see also the first two sentences of [0072], the force sensor(s) detect desired motions).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the orthosis system of Leuthardt/Koltzi/Bhugra to include a force sensing module connected to each fingertip of the orthosis with a force sensing resistor to detect flexion and a force sensing resistor to detect extension as taught by Cohen because this force sensing can be used to help improve the accuracy of detecting a user’s desired intention of movement (see para. [0072] of Cohen) so the desired movements can be augmented, depending on the mode of operation.
Regarding claim 16, the modified Leuthardt/Koltzi/Bhugra/Cohen device discloses wherein the definition of completion of the predefined motion comprises fully completing the predefined motion (see the penultimate sentence of [0062] and see lines 1-9 of [0105] of Koltzi. A flexion/extension movement of opening and closing a hand is considered a completion of the predefined motion. Additionally, it is noted that Bhugra also teaches fully completing a predefined motion to a predefined degree, see para. [0055]).
Regarding claim 18, the modified Leuthardt/Koltzi/Bhugra/Cohen device discloses wherein the definition of completion of the predefined motion comprises performing the predefined motion to a predefined degree (see the penultimate sentence of [0062] and see lines 1-9 of [0105] of Koltzi. A flexion/extension movement of opening and closing a hand is considered a completion of the predefined motion. Additionally, it is noted that Bhugra also teaches fully completing a predefined motion to a predefined degree, see para. [0055]).
Regarding claim 19, the modified Leuthardt/Koltzi/Bhugra/Cohen device discloses wherein the predefined degree corresponds to a predefined amount of the extension movement (“Boundaries of the volitional and expanded ranges of joint motion include boundaries associated with both flexion and extension of the joint,” see the last sentence of [0011] of Bhugra) of the at least one finger (Leuthardt is flexing/extending the fingers). 
Regarding claim 25, the modified Leuthardt/Koltzi/Bhugra/Cohen device discloses wherein the orthosis system is configured to operate to move or assist in the movement of the at least one finger using motor-driven actuation (see the first two sentences and the last sentence of [0078] of Leuthardt, the finger position controllers 318a, 318b, include motors).
Regarding claim 26, the modified Leuthardt/Koltzi/Bhugra/Cohen device discloses wherein the orthosis system is configured to operate to move or assist in the movement of the at least one finger using functional electrical stimulation (“functional electrical stimulation (FES) device, see the first sentence of [0062] of Leuthardt).
Claims 3, 27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt et al. (2014/0277582) in view of Koltzi et al. (2019/0336381), Bhugra et al. (2009/0306548) and Cohen et al. (2017/0168565) as applied to claim 1 above, and further in view of Wijesundara et al. (2018/0303698).
Regarding claim 3, the modified Leuthardt/Koltzi/Bhugra/Cohen device discloses wherein the second mode is a passive mode of operation (Passive motion, see the [0017]-[0018] of Koltzi), but does not specifically state this is continuous passive motion.  However, the use of continuous passive motion to exercise joints and/or limbs is well known in the rehabilitation area.
For example, Wijesundara teaches an orthosis system (Fig.10A) configured to perform continuous passive motion on the fingers (see Figs. 2A-2B and “CPM mode” described in lines 11-15 of [0099]). Wijesundara states that the inducement of CPM may improve range of motion, long term mobility of joints, soft-tissue compliance, promote healing and/or growth of cartilage, mitigate edema, and mitigate arthrofibrosis (see the last eight lines of [0099]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the passive mode of the orthosis system of Leuthardt/Koltzi/Bhugra/Cohen to allow for continuous passive motion as taught by Wijesundara in order to improve range of motion, long term mobility of joints, soft-tissue compliance, promote healing and/or growth of cartilage, mitigate edema, and mitigate arthrofibrosis (see the last eight lines of [0099] of Wijesundara).
Regarding claim 27, Leuthardt discloses a system (Fig. 1A) for use in rehabilitating an impaired body part of a subject (such as a hand, see the last sentence of [0012]), comprising: a brain signal acquisition system (brain signal acquisition system 112, Fig. 1A) configured to collect brain signals from the subject (see the first two sentences of [0026]); an orthosis system comprising a body part interface (BCI assist device 102, Fig. 1A, Fig. 3) configured to attach to the impaired body part (see Fig. 1A it is worn on the hand and forearm see the first sentence of [0013] and see the finger group movement mechanisms 312a, 312b, Fig. 3) and a motor-actuated assembly (finger group position controllers 318a, 318b, Fig. 7A-7B; see the second sentence of [0078]) configured to move or assist in movement of the impaired body part (“provide flexion movement of the attached finger and … provide extension movement of the attached finger” see the last sentence of [0013]), wherein the impaired body part comprises a finger (“provide flexion movement of the attached finger and … provide extension movement of the attached finger” see the last sentence of [0013]); and a control system (BCI component 104, 204, Fig. 1A, Fig. 2, central management computing system 220, Fig. 2, including finger position controllers 318a, 318b, Fig. 3) configured to operate the orthosis system in (a) a first mode (such as free mode 807b, Fig. 8A) in which the orthosis system operates to move or assist in the movement of the finger based on an intention of the subject determined from an analysis of the brain signals (see lines 1-9 of [0049], see the last sentence of [0078] and see all of [0088]), and a third mode (such as the cued mode 807a, Fig. 8A) in which the control system (104, 204, Fig. 1A, Fig. 2) is programmed with (in the non-volatile memory 260, Fig. 2) a predefined motion (motion range parameter settings 268, Fig. 2; see lines 21-26 of [0061]) comprising the flexion movement or the extension movement of the finger (“parameter settings that dictate a range of motion by the assistance component 208 (for example, to what extent will a finger be flexed and extended” see lines 21-26 of [0061]); the control system is programmed with a definition of completion of the predefined motion (the device has sensors 280 such as position detectors configured to detect the current position of the fingers and to determine completion of a movement, see the penultimate sentence of [0062] and see lines 1-9 of [0105]. A flexion/extension movement of opening and closing a hand is considered a completion of the predefined motion for the finger opening/closing); the rehabilitation system provides a prompt to the subject to perform the predefined motion (“during the cued mode of operation (807a), for example, a patient can be cued or prompted to perform specific actions … can provide visual prompts … and/or acoustic prompts” see lines 8-16 of [0098] and see lines 1-7 of [0048]); the control system monitors the flexion movement or the extension movement of the finger (the device has position detectors to detect the current position of the fingers and determine whether the predefined motion has been completed, see the penultimate sentence of [0062] and see lines 1-9 of [0105]). 
Leuthardt is silent regarding a force sensing module arranged to measure forces applied between the body part interface and the motor-actuated assembly, the force sensing module comprising: (i) a first force sensing resistor arranged to measure a volitional flexion movement force of the at least one finger and (ii) a second force sensing resistor arranged to measure a volitional extension movement of the at least one finger; the control system having a second mode in which the orthosis system operates in a continuous passive mode of operation comprising a plurality of repetitions of an exercise to move the finger; and wherein the third mode monitors the flexion movement or the extension movement for a predetermined time period after providing the prompt; the control system determines whether the predefined motion met the definition of completion within the predetermined time period; and the orthosis system operates to move or assist in the flexion movement or the extension movement of the finger in response to determining that the definition of completion of the predefined motion was unmet within the predetermined time period.
Koltzi teaches a related orthosis system (exoskeleton glove 202, Fig. 2) for rehabilitating an impaired hand of a subject (Fig. 2) having a control system (Fig. 1) including a second mode in which the orthosis system (glove 202, Fig. 2) operates to move or assist in movement of an impaired body part (fingers are moved via plurality of finger actuators 212, Fig. 2) in flexion movement or extension movement with no required volitional movement by the subject (see all of paragraph [0024], the “passive” mobilization mode has the exoskeleton reproduce the complete exercise motion without waiting for a volitional movement by the subject). This mode is useful for situations where the patient’s brain is completely unable to send any instructions to nerves in the impaired hand (see the last sentence of [0024]). Additionally, Koltzi’s control system has a third mode (see para. [0013]-[0018]) that monitors finger flexion or extension (see line 1 of [0015]) for a time period (the “period of time” in the last three lines of [0017]) after providing a prompt (see the first sentence of [0016]); the control system determines whether a predefined motion (defined by a position of a healthy extremity) met a definition of completion (see all of [0017], the control system calculates an amount of relative positional motion that would be needed to meet a definition of completion) within the time period (see the last three lines of [0017]), and in which the orthosis system operates to move or assist (active assisted motion, see the first sentence of [0018]) in the flexion movement or the extension movement of the at least one finger in response to determining that the definition of completion (the desired flexion/extension movement) was unmet within the time period (see the last three lines of [0017]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Leuthardt to include a second mode to provide passive flexion/extension exercising of the fingers and to modify the third mode so that it will provide active assisted flexion/extension motion after waiting a period of time for the user to perform the “cues” of the third mode as taught by Koltzi because the passive mode will be beneficial to help exercise fingers of patients that are unable to send sufficient brain signals, and the third mode will help a user that is struggling to complete an exercise, while still offering the user a sufficient period of time for them to perform the exercise on their own.
The modified Leuthardt/Koltzi device discloses the third mode waits a “period of time sufficient to allow a patient to passively partially complete the exercise on their own” (see the last three lines of [0017] of Koltzi), but does not specifically state this is a predetermined period of time.
Bhugra teaches a related joint rehabilitation system (Fig. 8) for flexing and extending a joint (see Fig. 11 and note that finger joints are contemplated, see claims 23 and 33 of Bhugra). Bhugra has a treatment system in which the control system is configured to detect whether an impaired body part has not completed a predefined motion to a predefined degree within a predetermined period of time (“has joint attained volitional boundary”, see Figure 4 and see all of paragraph [0055]. The system determines if a predefined motion has been made to a predefined degree (volitional boundary), by the user’s own volition within a “predetermined amount of time,” and if the user has not completed the movement within that predetermined time, then the controller provides assistance force to help the user complete that predefined motion).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the time period of the third mode of Leuthardt/Koltzi to wait a predetermined period of time based on completing a predefined motion to a predefined degree before providing assistance, as taught by Bhugra, in order to allow the patient to attempt to complete the motion to a predefined degree under their own power before providing the assistance, if needed. 
The modified Leuthardt/Koltzi/Bhugra device is still silent regarding a force sensing module arranged to measure forces applied between the body part interface and the motor-actuated assembly, the force sensing module comprising: (i) a first force sensing resistor arranged to measure a volitional flexion movement force of the at least one finger and (ii) a second force sensing resistor arranged to measure a volitional extension movement of the at least one finger. However, force sensitive resistors are well known. 
For example, Cohen teaches a related finger flexion/extension orthosis (Fig. 1A) for rehabilitation (see the last sentence of [0047]). The glove assembly includes a force sensing module (rigid members 308 including opposing force sensors 302a, 302b, Fig. 3A) arranged to measure forces applied between a body part interface (308) and a motor-actuated assembly (202, 204, Fig. 2B; the measured forces are applied to the body part interface, and forces would be transferred to/from the motor-actuated assembly), the force sensing module comprising: (i) a first force sensing resistor (302a, Fig. 3A; see the first and last sentences of [0050], the force sensors may be force sensing resistors) arranged to measure a volitional flexion movement force of the at least one finger (the location of 302a would detect a pressing down force of the finger during attempted flexion, see Fig. 3A; see also the first two sentences of [0072], the force sensor(s) detect desired motions) and (ii) a second force sensing resistor (302b, Fig. 3A; see the first and last sentences of [0050], the force sensors may be force sensing resistors) arranged to measure a volitional extension movement of the at least one finger (the location of 302b would detect a pressing up force of the finger during attempted extension, see Fig. 3A; see also the first two sentences of [0072], the force sensor(s) detect desired motions).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the orthosis system of Leuthardt/Koltzi/Bhugra to include a force sensing module connected to each fingertip of the orthosis with a force sensing resistor to detect flexion and a force sensing resistor to detect extension as taught by Cohen because this force sensing can be used to help improve the accuracy of detecting a user’s desired intention of movement (see para. [0072] of Cohen) so the desired movements can be augmented, depending on the mode of operation.
The modified Leuthardt/Koltzi/Bhugra/Cohen device discloses wherein the second mode is a passive mode of operation (Passive motion, see the [0017]-[0018] of Koltzi), but does not specifically state this is continuous passive motion comprising a plurality of repetitions to move the finger. However, the use of continuous passive motion to exercise joints and/or limbs is well known in the rehabilitation area.
For example, Wijesundara teaches an orthosis system (Fig.10A) configured to perform continuous passive motion on the fingers (see Figs. 2A-2B and “CPM mode” described in lines 11-15 of [0099]). A continuous passive motion mode would necessarily involve a plurality of repetitions of flexion/extension (see Figs. 2A-2B, these motions are passively performed “continuously” as part of CPM). Wijesundara states that the inducement of CPM may improve range of motion, long term mobility of joints, soft-tissue compliance, promote healing and/or growth of cartilage, mitigate edema, and mitigate arthrofibrosis (see the last eight lines of [0099]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the passive mode of the orthosis system of Leuthardt/Koltzi/Bhugra/Cohen to allow for continuous passive motion as taught by Wijesundara in order to improve range of motion, long term mobility of joints, soft-tissue compliance, promote healing and/or growth of cartilage, mitigate edema, and mitigate arthrofibrosis (see the last eight lines of [0099] of Wijesundara).
Regarding claim 29, the modified Leuthardt/Koltzi/Bhugra/Cohen/Wijesundara device discloses wherein the orthosis system (BCI assist device 102, Fig. 1A, Fig. 3 of Leuthardt) is configured to be portable (see lines 7-8 of [0025] of Leuthardt) by being worn on an upper or dorsal side of a forearm of the subject (see Fig. 1A of Leuthardt and see the first sentence of [0013]) and on a hand of the subject (see Fig. 1A of Leuthardt) to operate to move or assist in the movement of the hand (“provide flexion movement of the attached finger and … provide extension movement of the attached finger” see the last sentence of [0013] of Leuthardt).  
Regarding claim 30, the modified Leuthardt/Koltzi/Bhugra/Cohen/Wijesundara device discloses wherein the orthosis system (BCI assist device 102, Fig. 1A, Fig. 3 of Leuthardt) is configured to operate to move or assist in the movement of the impaired body part using motor-driven actuation (see the first two sentences and the last sentence of [0078] of Leuthardt, the finger position controllers 318a, 318b, include motors).
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt et al. (2014/0277582) in view of Koltzi et al. (2019/0336381), Bhugra et al. (2009/0306548), and Cohen et al. (2017/0168565) as applied to claims 1 and 15 above, and further in view of Sapin et al. (2017/0095391).
Regarding claim 10, the modified Leuthardt/Koltzi/Bhugra/Cohen device is silent regarding the definition of completion of the predefined motion comprises commencing the predefined motion.  
Sapin teaches a related upper limb rehabilitation device (Fig. 3) which has a passive mode, an active mode, and an activo-passive mode (see para. [0031]). Sapin’s control system is configured to detect that the impaired body part has not completed a predefined motion based on determining whether the motion has commenced within a predetermined period of time (“move along the predefined path … the control system initiates, through motive force, a movement if the subject has not started by itself any movement after a predefined time of initiation” see lines 6-11 of [0151]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Leuthardt/Koltzi/Bhugra/Cohen to be configured to assist the user to complete the predefined flexion/extension movement if the control system determines the subject has not commenced the movement after a predefined time as taught by Sapin, in order to allow the patient to attempt to start the motion under their own power before providing the assistance, if needed.
Regarding claim 21, the modified Leuthardt/Koltzi/Bhugra/Cohen device is silent regarding the definition of completion of the predefined motion comprises commencing the predefined motion.  
Sapin teaches a related upper limb rehabilitation device (Fig. 3) which has a passive mode, an active mode, and an activo-passive mode (see para. [0031]). Sapin’s control system is configured to detect that the impaired body part has not completed a predefined motion based on determining whether the motion has commenced within a predetermined period of time (“move along the predefined path … the control system initiates, through motive force, a movement if the subject has not started by itself any movement after a predefined time of initiation” see lines 6-11 of [0151]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Leuthardt/Koltzi/Bhugra/Cohen to be configured to assist the user to complete the predefined flexion/extension movement if the control system determines the subject has not commenced the movement after a predefined time as taught by Sapin, in order to allow the patient to attempt to start the motion under their own power before providing the assistance, if needed.
Response to Arguments
Applicant's arguments filed March 25, 2022, have been fully considered but they are not persuasive. 
Regarding the argument that the cited references fail to teach or suggest “force sensing resistor[s]” that measure “volitional … movement force[s]” (see the last two paragraphs of page 8 of the Remarks, through the end of page 9 of the Remarks), this argument has been considered, but it is moot because Cohen et al. (2017/0168565) has now been relied upon to teach force sensing resistors that measure volitional movement forces.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sivak et al. (2012/0157263) discloses a glove for rehabilitation that includes bend sensors along the back of each finger. Yang et al. (2020/0113770) discloses a finger joint rehabilitation exercise aid. Kawasaki et al. (2013/0278500) discloses a related force sensing device for the hands. Yip (2012/0059290) discloses a related finger rehabilitation device. Krimon et al. (2019/0038222) discloses a related glove that can provide passive rehabilitation, active rehabilitation, or a combination of both. Becchi et al. (2017/0266075) discloses a related finger rehabilitation device with active or passive motion. Sallum et al. (2015/0148728) discloses a related orthosis for thumb articulation. Goldfarb et al. (2020/0163787) discloses a related orthosis that can continuously cycle between open and closed positions for a predetermined number of cycles. Yazadi et al. (2012/0025945) discloses a related glove with sensing to measure movements. Menon et al. (2011/0282253) discloses a related wrist exoskeleton to provide a desired movement in response to inputs from the user. Fausti et al. (2013/0072829) discloses a related rehabilitation device for the hand/fingers. Bergelin et al. (2013/0219585) discloses a related hand grasp assist exoskeleton. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785